UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-40536
                            Summary Calendar


                         BERNARD J. DOLENZ,

                                                Plaintiff-Appellant,

                                 VERSUS

          JOHN FREDERICK WESTON; JUNE PATRICIA WESTON,

                                                Defendants-Appellees.



          Appeal from the United States District Court
               for the Southern District of Texas
                              (C-97-CV-435)


                            November 11, 1999
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     We have carefully reviewed the briefs and relevant portions of

the record.    For the reasons stated by the district court in its

order of dismissal entered under date of March 2, 1999, we AFFIRM

the final judgment of dismissal without adjudication for want of

personal jurisdiction entered herein on March 2, 1999.

                AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.